DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are allowable. Claims 5, 17, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II, Ia-d, as set forth in the Office action mailed on 7/28/21, is hereby withdrawn and claims 5, 17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious a guide tube for each of the at least two optical ferrule assemblies, each guide tube extending from a proximal end of a respective one of the at least two optical ferrule assemblies to distal end of the 
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
The closest prior art is Higley et al. (US 20200284998; “Higley”; already of record).  Higley (e.g., Higley figs. 21, 9) teaches the lead-in tubes 134 extending to what appears to be less than halfway into crimp body 106 in fig. 21 whereas the “proximal end” of crimp-body/back-post 106 has to be very near the far-right end of element 106 in Higley fig. 21.  So Higley clearly does not meet at least the limitation “…allowing optical fibers to be inserted into respective ones of the guide tubes at the proximal end of the back post…”  
Moreover, Higley clearly does not teach or render as obvious extending the lead-in tubes 134 to be at the proximal end of the back post 106 since Higley already has a solution in place for protecting the optical fibers from damage while outside the lead-in tubes 134.  I.e., Higley teaches a transition area 220, which clearly does not have any lead-in tube present (e.g., ¶ 0076; fig. 9), which accomplishes transitioning the optical fibers from the proximal end of the crimp-body/back-post 106 without any lead-in tube present in the transition area 220.  So, Higley already accomplishes protecting the optical fibers from damage in the transition area without having any lead-in tube in the transition area 220.  Thus, under Higley’s teaching there is not motivation to extend the lead-in tubes further to the proximal end.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874